Citation Nr: 1453896	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  11-29 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder and, if so, whether the claim should be allowed. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder and, if so, whether the claim should be allowed.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder and, if so, whether the claim should be allowed.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from November 1989 to March 1999.  

This matter came before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied reopening of previously denied claims for service connection for a low back disorder, a left knee disorder, and a right knee disorder.  

The Veteran testified at a hearing in before the undersigned sitting at the RO Detroit, Michigan.  A transcript thereof is contained within Virtual VA.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal except the transcript of the travel Board hearing.  

The issues of de novo adjudication of the claims for service connection for a low back disorder, a left knee disorder, and a right knee are addressed in the REMAND portion of the decision below and are REMANDED.  


FINDINGS OF FACT

1.  The March 2005 rating decision denied reopening of the claims for service connection for a low back disorder, a left knee disorder, and a right knee disorder and because the Veteran was notified thereof by letter that same month but he did not appeal, that rating decision is final.  

2.  New and material has been received which establishes a reasonable possibility of substantiating the claim for service connection for a low back disorder.  

3.  New and material has been received which establishes a reasonable possibility of substantiating the claim for service connection for a left knee disorder.  

4.  New and material has been received which establishes a reasonable possibility of substantiating the claim for service connection for a right knee disorder.  


CONCLUSIONS OF LAW

1.  The March 2005 rating decision denying reopening of the claims for service connection for a low back disorder, a left knee disorder, and a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence, when considered with the old evidence, is sufficient to reopen the claim for service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  

3.  The new and material evidence, when considered with the old evidence, is sufficient to reopen the claim for service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  

4.  The new and material evidence, when considered with the old evidence, is sufficient to reopen the claim for service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

By letter in August 2009 the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the Veteran was notified of the information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  It also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The United States Court of Appeals for Veterans Claims (Court) had held in Kent v. Nicholson, 20 Vet. App. 1 (2006) that in a new and material evidence claim, the VCAA notice must include not only that evidence and information needed to reopen the claim and the elements required for claim substantiation, but also the reason(s) for the prior denial, i.e., which element(s) was not previously substantiated.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In a precedential opinion the VA Office of the General Counsel held in VAOPGCPREC 6-2014 that Kent v. Nicholson, 20 Vet. App. 1 (2006) was no longer valid because of subsequent decisions of the U.S. Court of Appeals for the Federal Circuit in Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed.Cir.2007) and Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed.Cir. 2009) (Vazquez-Flores II), and because of revisions in 2012 to 38 U.S.C.A. § 5103(a) by Pub.Law No. 112-154, §504(a), 126 Stat. 1165, 1191 (2012).  VAOPGCPREC 6-2014 determined that the VCAA only requires claim-specific notice and not case-specific notice.  Thus, there was no requirement to provide notice of the reason(s) for the prior denial, i.e., (the elements for claim substantiation that were found not to exist.  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  The Veteran's service treatment records (STRs) are on file.  At the travel Board hearing the Veteran testified that he was not receiving Social Security Administration benefits.  He also testified that he believed that all records of his private postservice treatment for his knees were on file (although, unfortunately, this is incorrect).  

VA nexus opinions were obtained in this case in March 2010.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and 38 C.F.R. § 3.159(c)(4)(iii) (examination is not provided until and unless new and material evidence is submitted to reopen the claim).  As to the claims for service connection for disorders of the knees, the adequacy of the examination and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

At the hearing, the adequacy of the March 2010 VA examination was challenged as to the opinion rendered regarding the claim for service connection for a low back disorder.  However, because this claim is being reopened and remanded for further development, there will be no further discussion of this argument at this time.  

38 C.F.R. § 3.103(c)(2) requires that a presiding official fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The duty to suggest overlooked evidence relates to situations "when the record is missing any evidence on [an] issue [material to substantiating the claim] or when the testimony at the hearing raises an issue for which there is no evidence in the record."  Leavey v. McDonald, No. 12-1883, slip op. at 11 (U.S. Vet. App. Nov. 14, 2014) (en banc) (citing Bryant, 23 Vet. App. at 496).  

At the hearing it was suggested to the Veteran that he obtain an opinion from his treating VA physician as to whether his claimed low back and bilateral knee disabilities were related to military service.  The case was held open for 60 days to allow for this.  However, no such statements were ever received.  He also testified that he was willing to attend any further examination or examinations that might be needed. 

The hearing in this case focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  Also not required are the assessment of credibility and probative value of evidence to determine the missing elements for claim substantiation; mining the record for all latent issues; discussing what regulations are potentially applicable to all such issues, or an explaination of all possible routes to benefits.  Leavey v. McDonald, No. 12-1883, slip op. at 9 (U.S. Vet. App. Nov. 14, 2014) (en banc) (citing Bryant, 23 Vet. App. at 493). 

The framework for discussion at a hearing as to what element(s) are missing and what types of evidence would assist in claim substantiation will generally be relevant administrative-appeal and decisional documents, e.g., RO decisions, notice of disagreement (NOD), statement of the case (SOC), Substantive Appeal, and any Supplemental SOC (SSOC).  Leavey, slip op. at 9 (citing Bryant, 23 Vet. App. at 496).  If the hearing transcript reflects an understanding as to the outstanding issue(s) material to claim substantiation, such that the clarity and completeness of the hearing record is assured, no more is required.  Leavey, slip op. at 11.  In this case, given the information furnished the Veteran in the VCAA letter, the rating decision appealed, and the September 2011 statement of the case (SOC), and the proceedings at the travel Board hearing, the Board is satisfied that the obligations set forth at 38 C.F.R. § 3.103(c)(2) have been met.   

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance for the purpose of adjudicating whether the claims should be reopened.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See 38 U.S.C.A. §§ 1110, 1131; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

Procedural History

Historically, a June 1994 rating decision denied service connection for a back disorder and a bilateral knee disorder, of which the Veteran was notified by letter that month and which he did not appeal. 

In a March 2005 rating decision, service connection was denied for a right knee disorder and claims for service connection for a left knee disorder and for a low back disorder were not reopened because new and material evidence had not been submitted.  He was notified of that decision by letter that same month but he did not appeal that decision and, thus, it became final.  See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2014).  

Following the March 2005 rating decision no additional service records were received, and no additional evidence of any kind was received within one-year following notification of the March 2005 rating decision.  See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Vigil v. Peake, 22 Vet. App. 63, 65 (2008); Cline v. Shinseki, 26 Vet. App. Vet. App. 18, 21 - 26 (2012).  

The Veteran applied to reopen the previously denied claims in June 2009.  A June 2010 rating decision found that new and material evidence had not been submitted to reopen the claims.  Regardless of how the RO ruled on the question of reopening, the Board must decide that matter in the first instance.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

For applications to reopen, such as this, received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new and material if, and assuming its credibility, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  However, VA will not provide a VA nexus examination in the reopening context but will if the claim is reopened.  38 C.F.R. § 3.159(c)(4).  

Evidence Previously on File

The evidence on file at the time of the March 2005 rating decision included the STRS.  The August 1989 examination for service entrance was negative.  An X-ray in April 1990 of the Veteran's left knee joint, taken due to painful swelling, found no bony abnormality.  

In September 1992 the Veteran complained of low back pain of one day duration after lifting an object.  He had no history of back pain or trauma.  After an examination the assessment was a mechanical low back strain.  He was instructed to apply heat and perform stretching exercises.  His duty was limited for 3 days.  He was seen again the next month for low back pain.  The assessment was a low back strain and he was instructed to perform stretching exercises.  His duty was limited for 7 days.  In October 1992 he continued to complained of low back pain.  

In April 1993 the Veteran had painful swelling of the left knee joint for 3 days which had started after "humping."  On examination he had tenderness of that knee but McMurray's and Drawer's signs were negative.  An X-ray was negative.  The assessment was a strain of the left knee joint.  He was given medication for pain and instructed to perform knee exercises daily.  

In May 1993 the Veteran fell off of a motorcycle and landed on his buttocks.  He complained of pain in the coccyx area.  The assessment was a back strain.  In June 1993 he continued to complain of low back pain.  The assessment was a lower lumbar strain.  A lumbosacral X-ray found no fracture and was otherwise within normal limits.  In July 1993 it was noted that he had continued to have low back pain for 2 months.  

In August 1993 it was reported that the Veteran had "chronic" knee problems, bilaterally.  He had been diagnosed with patellofemoral pain syndrome (PFPS) and had been using anti-inflammatory medications without resolution of pain.  After an evaluation that same day the formal assessment was PFPS.  He was given medication for pain and given limited duty for 2 weeks.  That same month he attended a one hour lecture on the causes and treatment philosophy of patellofemoral syndrome (PFS) and was then evaluated.  It was noted that he had been in a treatment program for 1 1/2 years.  The mechanism was not an injury but the gradual onset of bilateral knee pain.  The assessment was PFPS with inflamed plica.  

Also in August 1993 it was noted that he continued to have low back pain after his accident.  The assessment was mechanical low back pain.  

An examination for separation from his first period of service in October 1993 found no pertinent abnormality.  In an adjunct medical history questionnaire he reported having or having had painful back and knees.  

A November 1997 private clinical record associated with the STRs, and relating to a seizure disorder, noted that the Veteran had a history of "bad knees."  

An examination for retention in January 1998 found no abnormality but in an adjunct medical history questionnaire he reported having swollen or painful joints, and recurrent back pain or any back injury.  

On VA examination in March 1994 the Veteran related having injured his back in 1993 and while the pain had subsided considerably he still had occasional low back pain and stiffness.  He generally had painful knees most of the time, more after activities, which he attributed to strenuous in-service training.  After an examination the pertinent diagnoses were that a low back sprain was to be ruled out, and bilateral knee pain with internal derangement of the joints to be ruled out.  

On VA general medical examination in March 1994 the diagnoses were pain in the medial compartments of the knee with grind test, and a history of low back pain. 

X-rays of the Veteran's lumbosacral spine and both knees in May 1994 were negative.  

On VA spinal examination in May 1994 the Veteran reported his in-service lifting injury and his vehicular injury to his back.  After a physical examination the diagnosis was mechanical low back pain syndrome without radiculopathy.  

Additional Evidence

The evidence received since the March 2005 rating decision includes VA outpatient treatment (VAOPT) records.  However, these contain no pertinent histories or other information as to the etiology or onset of the claimed disorders.  

As to the Veteran's low back, on VA examination in March 2010 the claim file was reviewed.  The Veteran reported that since his two back injuries during service he had had intermittent low back symptoms, with remissions.  It was noted that some of his urinary symptoms were related to benign prostatic hypertrophy.  He also complained of daily numbness of his feet and occasionally a sensation of weakness in a leg.  On examination he had no back spasm, tenderness or painful motion, including no pain on repetitive motion.  The diagnosis was intermittent chronic low back pain.   

It was opined that as to the in-service injury that that Veteran sustained in the fall off of a motorcycle there was "probable cause for a recurrent back pain to occur form [sic] poss [sic] traumatic arthritis to the spine."  It was noted that he reported some numbness of the feet after prolonged sitting but it was further noted that he had failed to have his low back X-rayed on two (2) occasions to rule out degenerative joint disease (DJD) of the spine that would help in arriving at an opinion. 

As to the Veteran's knees, on VA examination in March 2010 the claim file was reviewed.  The Veteran reported having developed bilateral knee pain during service, although he had not had any specific injury.  After service he had had a skiing injury in 1995, following which he underwent an arthroscopy with menisceal repair, and after an injury in 1996 playing softball he had a repair of a tear of the anterior cruciate ligament (ACL) in 2002.  He had injured his right knee skiing in the winter of 2002 with a compete tear of the right ACL, which was also repaired in 2002.  He reinjured the right knee in 2003, which was diagnosed as a knee strain.  The 1996 surgery had been at the "Metro" Hospital and the 2002 surgery had been at the "Grand Valley" Surgical Center.  On examination, flexion of each knee was to 130 degrees.  

It was opined that from a discussion with the Veteran the majority of his problems with his knees were associated with his development of internal derangement of the knees which were directly related to activities after military service.  It was noted that he did not appear on two (2) occasions for requested X-rays of the knees.  

At the travel Board hearing the Veteran testified that during service he had been in a motorcycle accident in 1993 which caused an injury of his low back.  He had been taken to a hospital where he was treated and released.  At the time of the accident he had been thrown 15 to 20 feet in the air and landed on his buttocks, causing a compression injury, and yet he was told that the injury had caused a strain.  Thereafter, he had had physical therapy for the remainder of his active duty and was told that the diagnosis was a lower lumbar strain.  After service the condition had subsided somewhat because he was not engaged in a lot of physical activity.  In recent years the condition had become more problematic.  He had not received any treatment for his low back in the immediate postservice years but now received medication from VA, including for pain.  No treating physician had ever told him that his low back disability was related to military service.  He was not receiving Social Security Administration benefits.  He was now in constant pain. 

The Veteran's service representative contested the opinion of a recent VA examiner because that examiner had indicated that the Veteran's back pain might be from the motorcycle accident but failed to find objective evidence of painful motion or any change in range of motion.  The service representative felt that this was almost contradictory. 

As to his knees the Veteran testified that he had not had a direct injury of the knees but that during service he had engaged in strenuous activities, such as carrying heavy back packs during mountain training which was when he first started having problems with his knees.  Due to this he had begun receiving physical therapy during service at that Naval Hospital in Camp Pendleton.  He had continued to have knee problems after service.  He had had arthroscopic removal of the anterior cruciate ligament of the left knee at the Metropolitan Hospital in Grand Rapids, Michigan.  He had had reconstructive surgery of the anterior cruciate ligament of the right knee at the Grand Valley Health facility.  He believed that all of these records were on file.  He now only received medication for pain in his knees.  No treating physician had ever told him that his disabilities of the knees were related to military service.  

Low Back

The 2010 VA examiner's opinion indicated that there is a probability that at least one of the Veteran's in-service low back injuries may have caused or contributed to his current low back pain, even in the absence of painful limitation of motion.  This evidence is new.  

Under Shade, Id., this new evidence is also material because it relates directely to an essential element of a service connection claim, i.e., a nexus between current and in-service disability.  As such, a VA nexus examination was both warranted and provided.  Specifically, a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and (B) establishes that the Veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disorder or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  More to the point, in Falzone v. Brown, 8 Vet. App. 398, 404 (1995) it was held thatin the reopening context obtaining a VA medical nexus opinion constituted a "de facto reopening" of the claim.  

Thus, the old and new evidence, taken together, established the probable existence of a current low back disability, and when viewed most favorably to the Veteran and without assessing credibility of the history related by the Veteran at the 2010 VA examination, also tend to show that he had had an in-service low back injury which, accordingly to the recent VA examiner might be the cause of his current low back pain.   

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  However, this will be deferred pending completion of the additional development of the claim on remand.  

Left and Right Knee Disabilities

As to the application to reopen claims for service connection for disability of the knees, the 2010 VA examiner's opinion, standing alone,weighs against the claims inasmuch as it was indicated  that the majority of the Veteran's  problems with his knees were associated with internal derangement of the knees due to postservice injuries.  On the other hand, the STRs clearly show that the Veteran was seen for an extended period of time, of at least four (4) years, during service for what was variously diagnosed as patellofemoral syndrome (PFS) or PFPS (patellofemoral pain syndrome).  

Patellofemoral pain syndrome (chondromalacia of patella, retropatellar pain syndromes, patellofemoral syndrome) are a group of disorders characterized by anterior knee pain between the patella and the femur, especially on climbing or descending stairs or on squatting.  There may be deep tenderness on palpation and pressure on the patella, crepitus on motion, a grinding sensation behind the patella, and occasionally swelling.  68 Fed. Reg. 7018 (February 11, 2003).  

Although it is undisputed that the Veteran has had surgery on each knee due to postservice knee injuries, this does not exclude the possibility that the Veteran also has chronic disability of the knees from PFS or PFPS which the STRs suggests had its onset during active service.  This matter was not addressed by the 2010 VA examiner.  Nevertheless, a nexus examination was provided and, so, constitutes a de facto reopening of these claims.  Falzone v. Brown, 8 Vet. App. at 404.  

Therefore, there is new and material evidence on file and, so, these claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  They now must be readjudicated on the underlying merits, i.e., on a de novo basis.  However, this will be deferred pending completion of the additional development of the claims on remand.  


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a low back disorder is reopened.  To this extent only, the appeal is granted.  

New and material evidence having been submitted as to the Veteran's claim for service connection for a left knee disorder and for a right knee disorder, those claims are reopened.  To this extent only, the appeal is granted.  


REMAND

The Board agrees with the Veteran's service representative that clarification of the 2010 VA medical opinion as to the Veteran's low back is warranted.  Thus, another examination should be scheduled and the Veteran is hereby informed that he should cooperate in obtaining X-rays of his lumbosacral spine.  

Although the Veteran testified that he thought his postservice private medical records of treatment and surgery for his knees were on file, the fact is that they are not on file.  Thus, they could not be reviewed by the 2010 VA examiner.  Therefore, the appropriate steps should be taken to obtain such records and, thereafter, afford the Veteran another examination which includes a review of such records and which also addresses the in-service clinical notations that the Veteran had patellofemoral syndrome (PFS) or PFPS (patellofemoral pain syndrome).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  

In particular, he should be requested to provide all information relative to all postservice treatment of his knees, and to execute and return the needed authorization or release forms for obtaining such records.  

Based on his response, the RO must attempt to procure copies of all such records from the identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence should be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO should notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative should then be given an opportunity to respond. 

2.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed low back disability and disabilities of the knees.  

The examination report should include the complete rationale for all opinions expressed.  All necessary special studies or tests should be accomplished.  The claims folders must be made available to the examiners for review prior to, and during, the examination.

The examiner should carefully review the evidence of record, the Veteran's statements, and the clinical evidence, and conduct a thorough examination.  The Veteran's statements, and any corroborating evidence, may serve to support any medical determination to the extent the statements may be reasonably made by a layperson.  For example, the Veteran, as a layperson may address what he personally observed or experienced, including current or past symptoms, and what a physician previously told him.  The examiner must not accept lay statements beyond the ambit of lay knowledge or comprehension, such as a statement by the Veteran that he currently suffers from a medical illness which has not been diagnosed by appropriate medical personnel.  The examiner may accept that a physician told the Veteran certain things, for purposes of establishing etiology or a diagnosis, but does not have to accept the Veteran's personal knowledge of such matters.  The examiner should also address whether any statements or evidence are contradicted or reasonably questioned based on other evidence of record.  

X-rays of the Veteran's lumbosacral spine should be taken.  

* The examiner should discuss the results of any X-rays of the Veteran's lumbosacral spine, particularly with respect to the comment made by the March 2010 VA examiner.  

* The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that any current low back disability is related to active military service.  

* The examiner should discuss the significance, if any, of the in-service diagnoses of patellofemoral syndrome (PFS) and patellofemoral pain syndrome (PFPS) and render an opinion as to whether is it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran continued to have chronic disability of either knee after service even though he had additional or superimposed disability(ies) of either or both knees from postservice injuries.  

If the examiner determines that an opinion cannot be rendered without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual etiology(ies) is or are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of the case.  

This includes attending any appointment necessary to have X-rays taken of his lumbosacral spine and knees.  

The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After the above actions have been completed, readjudicate the Veteran's claims for service connection on the merits.  If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


